Whitfield, C. J.,
delivered the following dissenting opinion.
I dissent in tolo from the reasoning of the opinion and the judgment of the court in this case. - If the court had squarely overruled Pollard v. Insurance Co., 63 Miss., 244; 56 Am. Rep., 805, and held that a fire insurance policy is not a contract which relates to or concerns the business of a merchant whose .stock is insured against fire, within the meaning of the provision of our statute that, unless such merchant pays the proper privilege tax, he cannot enforce contracts relating to his business, there might have been some pretty solid ground for the court to stand on, since there are decisions, especially two by the United States supreme court (Ocean Ins. Co. v. Polleys, 38 U. S., 157; 10 L. Ed., 105, and Armstrong v. Toler, 24 U. S. 258; 6 L. Ed., 468, and note), referred to by the *397learned counsel representing the insured in this case, 'which go far to show that the Pollard case was unsoundly decided in the particular indicated. But it is not logically possible to approve and stand by the Pollard case, and at the same time hold that the insured can recover in this case. It is not a possible thing, in reason, to draw any sound distinction between the Pollard case and this case. Indeed, the principles of the Pollard case apply more strongly to the facts of this case than to the facts of the Pollard case itself, just as much more strongly as prostitution is a greater outrage on public policy than the mere failure to pay a privilege tax. In the single respect that the fire insurance policy pertains to, or relates to, or concerns the business carried on, the two cases are absolutely identical.
Another plain reason why, if the Pollard case is sound, these plaintiffs cannot recover — for they are, indeed, far less able to recover on principle than Pollard was — is that in the Pollard case the only thing which made Pollard’s fire insurance policy enforceable was the mere failure to pay a privilege tax, a thing malum prohibitum, not malum in se; whereas, here the thing which makes this contract unenforceable is not something malum prohibitum only, but something which is malum in se in every civilized community in the world, to-wit, prostitution. In other words, if it was sound law to hold Pollard barred because of a failure to comply with the mere technical law, failure to pay a privilege tax, how can these plaintiffs recover who are engaged in a business far worse than one merely malum prohibitum — one that is abhorrent to the public policy of every civilized community?
I do not care to enlarge. I merely wish to put myself properly on record.